 BAUSCH AND LOMB OPTICAL COMPANY263CONCLUSIONS OF LAW1.By discriminating with respect to the hire and tenure of employment of Juan JoseArcelay, thereby discouraging membership in a labor organization of its employees, Re-spondent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.2By interfering with, restraining, and coercing its employees in the exercise of therightsguaranteed by Section 7 of the Act, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act3The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuantto therecommendationsof a TrialExaminer of the National Labor Relations Board,and in order to effectuate the policiesof the National LaborRelationsAct, we hereby notifyour employees that:WE WILLNOT discourage membership in any labor organization of our employeesby discharging or refusing to reinstate our employees.WE WILL NOTinterfere with,restrain,or coerce our employees in the exercise oftheir right to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection by discharging or refusing to reinstate our employees.WE WILL offer to Juan JoseArcelay immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to any seniority or other rightsand privileges,andmake him whole for any loss of pay suffered as a result of thediscrimination against him.All our employees are free to form, loin, or assist any labor organization,and to engagein any self-organization and other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all such activities,exceptto the extent that such right may be affected by an agreement requiring membership in alabor organization as a condition of employment in conformity with Section 8 (a) (3) of theAct.RUGCROFTERS OF PUERTO RICO, INC.,Employer.Dated.. ... ....By ................... ............. ........................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other materialBAUSCH AND LOMB OPTICAL COMPANYandTHOMAS RAB-BETT, PetitionerandLOCAL 45, OPTICAL AND INSTRU-MENT WORKERS OF AMERICA, CIO. Case No. 18-RD-98.December 2, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Richard P.O'Connell, hearing officer. The hearing officer's rulings made107 NLRB No. 73. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDat thehearing arefree from prejudicialerrorand are herebyaffirmed.Upontheentirerecord inthiscase,theBoard finds:1.The Employeris engaged in commercewithinthe mean-ing ofthe Act.2.The labororganizationinvolvedclaims to representcertain employeesof the Employer.'3.A question affectingcommerce exists concerning the re-presentationof employees of the Employer within themeaningof Section9 (c) (1) andSection 2(6) and (7) of the Act.4.The Petitionerseeks a decertification election in asingle-plantunit of laboratory employees in the benchand sur-face departmentsat the Employer'sMinneapolis, Minnesota,optical plant. The Unioncontendsthat only a multiemployerunit ora two-plant unitembracingemployees at the Employer'sMinneapolis and St. Paul plantsis appropriate.In an earlier proceedinginvolving the Employer'sprede-cessorand otheroptical companiesin the Minneapolis and St.Paul area,' the Board found as an appropriateunitall labora-tory employees of the opticalcompaniesin the Twin Cities rep-resentedby a common agent in collective-bargaining matters.3Thereafter, several ofthese companies,including the Em-ployer'spredecessor,assertedto the Boardan intention todisassociatefrom the group-bargaining arrangementthat hadtheretoforeexisted.Relying uponthis assertion,and in the ab-sence of anyobjections thereto, the Board,in a supplementaldecision,reversed its priorholding and foundappropriateunits confined to anindividual employer.4Pursuant to this de-cision, separate electionswere held at the Employer's Min-neapolisand St. Paul plantson December29, 1949, and sepa-rate certificationswere issued totheUnionas the resultthereof onJanuary 6, 1950. The Employerhas sincethat timeexecuted several contractswith the Union.One of these con-tractshas expressly covered bothplants; others have beenseparatebut identical contracts for eachplant,negotiatedsimultaneouslybetweenthe Union and the Employer's repre-sentative.Althoughit appears that the samelaborrelations consultanthas continuedto representall butone ofthe opticalcompaniesinvolvedin the original proceedings,5the present record doesnot supportthe Union's contentionthat the individual employ-ers have abandonedtheir previouslyannounced intention topursueindividualcourses of action with regard to labor rela-'The Petitioner asserts that the Union,the certified and recognized representative ofemployees herein concerned,is no longer their exclusive representative as defined in Section9 (a) of the Act2johnson Optical Company,et al., 85 NLRB 895.3The following employers were involved in this proceeding:Johnson Optical Company;Twin City Optical Company, Inc ; American Optical Company; Riggs Optical Company, theEmployer's predecessor; and the Walman Optical Company4Johnson Optical Company, et al., 87 NLRB 539.5 This consultant no longer represents American OpticalCompany. BAUSCH AND LOMB OPTICAL COMPANY265tions.With respect to the Union's second contention,the Un-ion,as already stated,was certified on January 6, 1950, asthe representative of separate units at the Minneapolis andSt.Paul plants of the Employer's predecessor.Although theEmployer has negotiated identical contracts with the Unionfor each plant since the Union was certified,we do not feelthat this short bargaining history standing alone, in the ab-sence of any interchange of employees between the 2 plants,or other indication of an intent to create a 2-plant bargainingunit, is sufficient to preclude the granting of the instant peti-tion for a decertification election in a unit for which the Unionhas been certified. We believe that the unit covered by theUnion's certification is not rendered inappropriateby the kindof subsequent bargaining which occurred in the case at bar.Under these circumstances,we find insufficientmerit ineither of the contentions advanced by the Union.We find,therefore,that the following employees of the Em-ployer constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of theAct:Alllaboratory employees in the bench and surface de-partments at the Employer'sMinneapolis,Minnesota,opticalplant,excluding office clerical employees,errand boys,stockroom employees,inspectors,professional employees,guards,watchmen,and supervisors as defined in the Act.J Text of Direction of Election omitted from publication.]Member Murdock, dissenting:Icannot agree with the majority's appropriate unit findingin this case because,inmy opinion,it does not accord properweight to the history of collective bargaining. The recordshows that since January 1950 when the Union was certifiedas the exclusive bargaining representative for the employeesat the Employer'sMinneapolis and St.Paul plants, it has exe-cuted a series of contracts with the Employer covering theseemployees. Some of these contracts have expressly coveredboth plants; others although separate were identical contractsfor each plant,negotiated simultaneously between the Unionand a representative of the Employer. In the light of this his-tory of bargaining I conclude that the intent of the parties tobargain on the basis of a 2-plant unit is clear. The recordcontains no evidence which counter balances this long(almost4 years)history of bargaining on the basis of a 2-plant unit.Therefore,Iwould find that the 2-plant unit which has beenstabilized by almost 4 years of collective bargaining is appro- 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate and would dismiss the petition on the ground that thesingle-plant unit requested is inappropriate.6Member Peterson took no part in the consideration of theabove Decision and Direction of Election.6 The Firestone Tire & Rubber Company, 103 NLRB 1749; Los Angeles Paper Box & BoardMills, Inc., 101 NLRB 1026; Bigelow-Sanford Carpet Company, Inc., 100 NLRB 1021; BasaltRock Company, Inc., 96 NLRB 1058.CHECKER TAXI COMPANYandJOHN A BRAT TIN and HOW-LAND E. ,BOSWORTH,et al.and LOCAL 496, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN & HELPERS OF AMERICA, A. F. L.Cases Nos.1-CA-1132 and 1-CA-1144. December 4, 1953DECISION AND ORDEROn June 23, 1953, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in these cases,finding that the Re-spondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto. There-after,the Respondent,the Teamsters,and the General Coun-sel filed exceptions to the Intermediate Report and supportingbriefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report,the exceptions and briefs,and the entire record in these cases.The Respondent and theTeamsters contend, on several grounds,that theBoard eitherlacks or should not assert jurisdiction over the present em-ployer.Without otherwise considering the merits of the cases,theBoard finds that it will not effectuate the policies of theAct to assert jurisdiction here and that, for the differentreasons set forth below,the complaint should be dismissed inits entirety.1.The Respondent operates approximately one-sixth of thetaxis licensed to do business in the city of Boston. It holdscontracts for the use of an exclusive ramp at each of 3 rail-road stations located in that city.In addition to such ramps,2 of the stations have public stands at which all taxicab com-paniesmay,and do, pick up passengers.According to thestatement of the Respondent's vice president,MacOdrum, theRespondent annually makes approximately$384,000 in tripsfrom the stations or their environs.MacOdrum also statedthat the Respondent got its share of the trips to the stations,estimating that such trips constituted about 4 percent of its107 NLRB No. 85.